           Case 7:19-cv-02032-LSC Document 8 Filed 12/26/19 Page 1 of 2                        FILED
                                                                                      2019 Dec-26 PM 12:57
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION


ALABAMA, LOUISIANA, SOUTH
DAKOTA,
                      Plaintiffs,                Case No. 7:19-cv-2032-LSC

v.

DAVID S. FERRIERO, in his official
capacity as Archivist of the United States,
                               Defendant.

                        UNOPPOSED MOTION TO SEAL
      1.      Attorneys Cameron T. Norris and Patrick Strawbridge represent Plaintiff

Alabama in this case.

      2.      On December 17, 2019, Alabama moved for the admission pro hac vice

of Mr. Norris and Mr. Strawbridge. Attached to those motions were declarations from

Mr. Norris and Mr. Strawbridge, which include their home addresses.

      3.      Given the sensitive nature of this case, as well as other cases that Mr.

Norris and Mr. Strawbridge work on, Mr. Norris and Mr. Strawbridge respectfully ask

the Court to seal their pro hac vice declarations—i.e., Docket Entries 2-1 and 3-1.

      4.      The clerk’s office has administratively sealed the declarations until the

Court rules on this motion.

      5.      Defendant consents to the relief requested in this motion.
       Case 7:19-cv-02032-LSC Document 8 Filed 12/26/19 Page 2 of 2




Dated: December 26, 2019                  Respectfully submitted,

                                           /s/ Patrick Strawbridge T
                                          Patrick Strawbridge
                                          CONSOVOY MCCARTHY PLLC
                                          Ten Post Office Square
                                          8th Floor South PMB #706
                                          Boston, MA 02109
                                          (703) 243-9423
                                          patrick@consovoymccarthy.com
                                          Cameron T. Norris
                                          CONSOVOY MCCARTHY PLLC
                                          1600 Wilson Blvd., Ste. 700
                                          Arlington, VA 22209
                                          (703) 243-9423
                                          cam@consovoymccarthy.com




                                    2
